         Case 2:10-cr-00612-BMS Document 68 Filed 09/08/20 Page 1 of 2

                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                           :
                                                   :               CRIMINAL ACTION
                                                   :
              v.                                   :
                                                   :               No. 10-612
LARRY BUTLER                                       :


                                             ORDER

       AND NOW this 8th day of September 2020, upon consideration of Defendant Larry

Butler’s pro se Motion For Reduction in Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), and

the response and exhibits attached thereto, and for the reasons outlined in this Court’s

Memorandum dated September 8, 2020, it is ORDERED that:

   1. Butler’s motion (Document No. 60) is GRANTED.

   2. The Government’s Motion to Seal (Document No. 66) is GRANTED.

   3. Butler’s term of imprisonment is reduced to time served. Butler shall be released from the

       custody of the Bureau of Prisons (“BOP”) as soon as reasonably practicable, and he

       completes a 14-day quarantine at the FCI (unless, in the BOP’s determination, this is not

       necessary because he has already been effectively quarantined, or is not practical given the

       resources of the facility; in that case, the defendant should be ordered to self-quarantine for

       14 days at the residence approved by the Probation Office).

   4. Upon his release from custody, Butler shall begin serving a period of 66 months of

       supervised release.

   5. For the first six months of the term of supervised release, the Court hereby imposes a

       condition of home confinement consistent with a release plan approved by the United

       States Probation Office, in addition to the conditions of supervised release previously

       imposed by the Court at sentencing. The Defendant must submit to the six-month period
     Case 2:10-cr-00612-BMS Document 68 Filed 09/08/20 Page 2 of 2

   of home detention as soon as practicable and comply with the Location Monitoring

   Program requirements as directed by the U.S. Probation Office. The Defendant shall be

   restricted to his residence at all times except for employment, education, religious services,

   medical, substance abuse and mental health treatment, court ordered obligations, and any

   other such times specifically authorized by the U.S. Probation Office. The location

   monitoring technology is at the discretion of the U.S. Probation Office. The government

   will pay the cost of the monitoring.

6. Within twenty-four hours of release, Butler shall contact the United States Probation

   Office and shall follow its instructions.

7. IT IS FURTHER ORDERED that the Probation Office shall notify the Court if a release

   plan cannot be implemented by the time that the Bureau of Prisons is prepared to release

   the defendant pursuant to this Order.

                                           BY THE COURT:

                                           /s/ Berle M. Schiller
                                           Berle M. Schiller, J.




                                               2
